internal_revenue_service index no number info release date dear cc dom p si cor-106353-00 apr this responds to your date letter and subsequent telephone conversation on april with members of my office concerning whether the federal excise_tax on air transportation imposed under sec_4261 of the internal_revenue_code applies to certain flight vouchers as requested we are providing you with general information concerning the air_transportation_tax and how to obtain a private_letter_ruling sec_4261 imposes upon the amount_paid for taxable air transportation as defined in sec_4262 of any person a tax equal to percent of the amount_paid sec_4261 imposes a tax on the amount_paid for each segment of domestic transportation by air currently the tax is dollar_figure sec_4261 imposes a tax of dollar_figure on the amount_paid for transportation of any person by air if such transportation begins or ends in the united_states this tax does not apply to any transportation all of which is taxable under subsection a this amount is adjusted for inflation currently the tax is dollar_figure sec_4261 provides that in general the tax imposed by sec_4261 shall be paid_by the person making the payment subject_to the tax sec_4263 provides that where any amount of tax imposed by sec_4261 is not paid at the time payment for transportation is made then under regulations prescribed by the secretary to the extent that the tax is not collected the tax shall be paid_by the carrier providing the initial segment of the transportation that begins or ends in the united_states sec_4291 provides that in general every person receiving any payment for facilities or services on which tax is imposed upon the payor by sec_4261 must collect the amount of tax from the person making the payment sec_49_4261-2 of the facilities and services excise_tax regulations provides that the tax is measured by the total amount_paid revrul_84_12 1984_1_cb_211 concerning the taxability of free bonus tickets issued to airline customers makes clear that for purposes of sec_4261 the amount subject_to tax is the actual amount_paid for taxable air transportation where no amount is paid the tax does not apply we have enclosed a copy of the revenue_ruling for your information any question that requires a definite reply based on a specific set of facts must be submitted to the national_office as a ruling_request pursuant to revproc_2000_1 2000_1_irb_4 we have also enclosed a copy of the revenue_procedure for your consideration we hope this information is helpful to you if you have any questions or require further assistance please feel free to contact my office at the number listed above sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures
